Contracts of Administrators and Their Effect.—An administrator can make any contract or agreement, but it is simply binding on himself, and is not a charge on the estate until the court allows his expenditures when represented in his account.Broker’s Commission—Allowance to Administrator.—Brokers who are under no contract, express or implied, with an administrator, '-but who, on their own responsibility procure an advance bid on the property which the testator directs to be sold cannot be allowed a commission out of the estate.Broker’s Commission—Allowance to Administrator.—If an administrator employs brokers to sell property of the decedent, the will directing it to be sold, and they procure a purchaser, but a sale to him is not consummated because another broker, on his own responsibility, procures an advance bid, the court should approve the payment by the administrator of a reasonable commission to the brokers procuring the first bid and thus laying the foundation for a sale which they did not actually effect.Administrator with Will Annexed—Compensation.—If a will provides a compensation for the executors, administrators with the will annexed may claim the compensation provided by law, although they invoke no renunciation of the testamentary provision until the final settlement of their account.